        Case 3:20-cv-00388-JWD-SDJ          Document 74      08/23/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

LYDIA MCCOY
                                                                CIVIL ACTION
VERSUS
                                                                NO. 20-388-JWD-SDJ
ZANTAVIA HAMILTON
BOGAN, et al.

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 1, 2021 (Doc. 68), to which an objection

was filed and considered (Doc. 69),

       IT IS ORDERED that Plaintiff’s Motion for Leave (R. Doc. 59) is GRANTED and

that Plaintiff’s Amended Complaint (R. Doc. 59-1) shall be filed into the record by the Clerk

of Court.

       IT IS FURTHER ORDERED that Defendants’ pending Motions to Dismiss (R.

Docs. 25, 42, 43, 44) are DENIED without prejudice as moot. After Plaintiff’s Amended

Complaint has been entered into the record, Defendants may refile their Motions to Dismiss

within the time period set by Rule 15(a)(2) (14 days), making any changes they deem

necessary to their original Motions to Dismiss.

       Signed in Baton Rouge, Louisiana, on August 23, 2021.


                                                  S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
